Citation Nr: 1012191	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-01 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of medical care 
expenses incurred at Southcrest Hospital from December 4, 
2004 to December 6, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The Veteran has unverified service from March 1978 to March 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 decisions issued by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Muskogee, Oklahoma.  While, in the May 2005 decisions, the 
VAMC separately adjudicated claims for reimbursement for 
medical expenses incurred from various medical providers 
during the appellant's hospitalization from December 4, 2004 
to December 6, 2004, as he is claiming reimbursement for 
expenses incurred during inpatient treatment at Southcrest 
Hospital in December 2004, the Board has characterized the 
claim as reflected on the title page.  

The Board notes that the Veteran was furnished a statement 
of the case regarding the issue on appeal in July 2005.  In 
a letter dated in September 2005, Disabled American Veterans 
submitted a statement from the Veteran, which was, 
reportedly, a notice of disagreement with the VAMC denial of 
repayment of emergency bills.  While there is no date stamp 
on the Veteran's correspondence, in light of the fact that 
the letter from Disabled American Veterans was dated in 
September 2005, the Board accepts this statement from the 
Veteran as a timely substantive appeal.  See 38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. § 20.101(d) (2009) 
(questions as to the timeliness or adequacy of a substantive 
appeal are determined by the Board).

In February 2010, the Veteran testified during a 
videoconference hearing before the undersigned.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.

REMAND

The Board's review of the record reveals that further action 
on the claim on appeal is warranted.  

As an initial matter, the Board highlights that the record 
currently before the Board consists only of the combined 
health record (CHR).  However, the Veterans Appeals Contact 
and Locator System (VACOLS), reflects that, in February 
2006, the Board adjudicated the matter of whether the 
reduction in rating from 20 percent to zero percent 
disabling, for the Veteran's service-connected resection of 
the small intestine was proper.  At that time, the record 
reportedly consisted of four volumes of claims folders.  On 
remand, any existing claims file should be associated with 
the CHR.  

As noted in the introduction, the Veteran's service has not 
been verified.  On remand, the VAMC should ensure that the 
appellant's dates of service are verified, and that 
documentation of such service is associated with the record.  

Further, the Board notes that the July 2005 statement of the 
case indicates that a copy was provided to the Veteran's 
representative, Disabled American Veterans.  The Veteran was 
represented by Disabled American Veterans during the 
February 2010 hearing.  To designate a recognized 
organization as his or her representative, a claimant must 
execute a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative.  38 C.F.R. § 
14.631 (2009).  No VA Form 21-22 is included in the record 
currently before the Board.  Hence, on remand, the VAMC 
should verify that the claims file includes a VA Form 21-22 
appointing Disabled American Veterans as the Veteran's 
representative and, if not, the VAMC should clarify with the 
Veteran his intentions as to representation with regard to 
the matter on appeal, and associate appropriate 
documentation with the claims file.

The Veteran is seeking payment or reimbursement for medical 
expenses incurred at Southcrest Hospital from December 4, 
2004 to December 6, 2004.  In claims involving payment or 
reimbursement by VA for medical expenses incurred as a 
result of treatment at a private facility, there are three 
different possible theories of entitlement: (1) the private 
medical services were authorized by VA; (2) the Veteran is 
entitled to payment or reimbursement for services not 
previously authorized that are related to or aggravated a 
service-connected disability; or (3) the Veteran is entitled 
to payment or reimbursement for services not previously 
authorized relating to a nonservice-connected disability.  
See 38 U.S.C.A. §§ 1703(a), 1725; and 1728(a) (West 2002 & 
Supp. 2009).

Generally, the admission of a veteran to a non-VA hospital 
at VA expense must be authorized in advance.  See 38 C.F.R. 
§ 17.54.  Whether treatment was authorized is a factual, not 
a medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 
hours after the hour of admission.  38 C.F.R. § 17.54.   

When a Veteran receives treatment at a non-VA facility 
without prior authorization, the law provides two related, 
but independent avenues for obtaining payment or 
reimbursement for medical expenses:

Sec. 1725. Reimbursement for emergency treatment

(a) General Authority.-
(1) Subject to subsections (c) and (d), the 
Secretary may reimburse a veteran described in subsection 
(b) for the reasonable value of emergency treatment 
furnished the veteran in a non-Department facility.  (2) 
In any case in which reimbursement is authorized under 
subsection (a)(1), the Secretary, in the Secretary's 
discretion, may, in lieu of reimbursing the veteran, make 
payment of the reasonable value of the furnished emergency 
treatment directly-
(A) to a hospital or other health care provider that 
furnished 
the treatment; or
(B) to the person or organization that paid for such 
treatment 
on behalf of the veteran.
(b) Eligibility.-
(1) A veteran referred to in subsection (a)(1) is an 
individual who is an active Department health-care 
participant who is personally liable for emergency 
treatment furnished the veteran in a non-Department 
facility.
(2) A veteran is an active Department health-care 
participant if--
(A) the veteran is enrolled in the health care system 
established under section 1705(a) of this title; and
(B) the veteran received care under this chapter 
within the 24-month period preceding the furnishing of 
such emergency treatment.
(3) A veteran is personally liable for emergency treatment 
furnished 
the veteran in a non-Department facility if the veteran--
(A) is financially liable to the provider of emergency 
treatment for that treatment;
(B) has no entitlement to care or services under a 
health-plan contract (determined, in the case of a 
health-plan contract as defined in subsection 
(f)(2)(B) or (f)(2)(C), without regard to any 
requirement or limitation relating to eligibility for 
care or services from any department or agency of the 
United States);
(C) has no other contractual or legal recourse against 
a third party that would, in whole or in part, 
extinguish such liability to the provider; and
(D) is not eligible for reimbursement for medical care 
or services under section 1728 of this title.
(c) Limitations on Reimbursement.-
(1) The Secretary, in accordance with regulations 
prescribed by the Secretary, shall-
(A) establish the maximum amount payable under 
subsection (a);
(B) delineate the circumstances under which such 
payments may be made, to include such requirements on 
requesting reimbursement as the Secretary shall 
establish; and
(C) provide that in no event may a payment under that 
subsection include any amount for which the veteran is 
not personally liable.
(2) Subject to paragraph (1), the Secretary may provide 
reimbursement under this section only after the veteran or 
the provider of emergency treatment has exhausted without 
success all claims and remedies reasonably available to 
the veteran or provider against a third party for payment 
of such treatment.    
(3) Payment by the Secretary under this section on behalf 
of a veteran to a provider of emergency treatment shall, 
unless rejected and refunded by the provider within 30 
days of receipt, extinguish any liability on the part of 
the veteran for that treatment. Neither the absence of a 
contract or agreement between the Secretary and the 
provider nor any provision of a contract, agreement, or 
assignment to the contrary shall operate to modify, limit, 
or negate the requirement in the preceding sentence.
(d) Independent Right of Recovery.-
(1) In accordance with 
regulations prescribed by the Secretary, the United States 
shall have the independent right to recover any amount 
paid under this section when, and to the extent that, a 
third party subsequently makes a payment for the same 
emergency treatment.
(2) Any amount paid by the United States to the veteran 
(or the veteran's personal representative, successor, 
dependents, or survivors) or to any other person or 
organization paying for such treatment shall constitute a 
lien in favor of the United States against any recovery 
the payee subsequently receives from a third party for the 
same treatment.
(3) Any amount paid by the United States to the provider 
that furnished the veteran's emergency treatment shall 
constitute a lien against any subsequent amount the 
provider receives from a third party for the same 
emergency treatment for which the United States made 
payment.
(4) The veteran (or the veteran's personal representative, 
successor, dependents, or survivors) shall ensure that the 
Secretary is promptly notified of any payment received 
from any third party for emergency treatment furnished to 
the veteran. The veteran (or the veteran's personal 
representative, successor, dependents, or survivors) shall 
immediately forward all documents relating to such 
payment, cooperate with the Secretary in the investigation 
of such payment, and assist the Secretary in enforcing the 
United States right to recover any payment made under 
subsection (c)(3).
(e) Waiver.--The Secretary, in the Secretary's discretion, 
may waive recovery of a payment made to a veteran under this 
section that is otherwise required by subsection (d)(1) when 
the Secretary determines that such waiver would be in the 
best interest of the United States, as defined by 
regulations prescribed by the Secretary.
(f) Definitions.--For purposes of this section:
(1) The term "emergency treatment" means medical care or 
services furnished, in the judgment of the Secretary--
(A) when Department or other Federal facilities are 
not feasibly available and an attempt to use them 
beforehand would not be reasonable;
(B) when such care or services are rendered in a 
medical emergency of such nature that a prudent 
layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life 
or health; and
(C) until such time as the veteran can be transferred 
safely to a Department facility or other Federal 
facility.

(2) The term "health-plan contract" includes any of the 
following:
(A) An insurance policy or contract, medical or 
hospital service agreement, membership or subscription 
contract, or similar arrangement under which health 
services for individuals are provided or the expenses 
of such services are paid.
(B) An insurance program described in section 1811 of 
the Social Security Act (42 U.S.C. 1395c) or 
established by section 1831 of that Act (42 U.S.C. 
1395j).
(C) A State plan for medical assistance approved under 
title XIX of such Act (42 U.S.C. 1396 et seq.).
(D) A workers' compensation law or plan described in 
section 1729(a)(2)(A) of this title.
(E) A law of a State or political subdivision 
described in section 1729(a)(2)(B) of this title.

(3) The term "third party" means any of the following:
(A) A Federal entity.
(B) A State or political subdivision of a State.
(C) An employer or an employer's insurance carrier.
(D) An automobile accident reparations insurance 
carrier.
(E) A person or entity obligated to provide, or to pay 
the expenses of, health services under a health-plan 
contract.
38 U.S.C.A. § 1725 (prior to October 10, 2008)


Sec. 1728. Reimbursement of certain medical expenses

(a) The Secretary may, under such regulations as the 
Secretary shall prescribe, reimburse veterans entitled to 
hospital care or medical services under this chapter for the 
reasonable value of such care or services (including travel 
and incidental expenses under the terms and conditions set 
forth in section 111 of this title), for which such veterans 
have made payment, from sources other than the Department, 
where--
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health;
(2) such care or services were rendered to a veteran in 
need thereof 
(A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated 
with and held to be aggravating a service-connected 
disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-
connected disability, or 
(D) for any illness, injury, or dental condition in 
the case of a veteran who 
(i) is a participant in a vocational rehabilitation 
program (as defined in section 3101(9) of this 
title), and 
(ii) is medically determined to have been in need 
of care or treatment to make possible such 
veteran's entrance into a course of training, or 
prevent interruption of a course of training, or 
hasten the return to a course of training which was 
interrupted because of such illness, injury, or 
dental condition; and
(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.
(b) In any case where reimbursement would be in order under 
subsection (a) of this section, the Secretary may, in lieu 
of reimbursing such veteran, make payment of the reasonable 
value of care or services directly--
(1) to the hospital or other health facility furnishing 
the care or services; or
(2) to the person or organization making such expenditure 
on behalf of such veteran.
38 U.S.C.A. § 1728 (prior to October10, 2008)

The Board notes that the provisions of 38 U.S.C.A. §§ 1725 
and 1728 were changed via legislation which became effective 
October 10, 2008.  Specifically, the pertinent change is 
that in 38 U.S.C.A. §§ 1725 and 1728, the word "shall" in 
the first sentence, replaced the word "may."  This made the 
payment or reimbursement by VA of emergent treatment non-
discretionary, if the Veteran satisfied the requirements for 
such payment.

Records of treatment from Southcrest Hospital reflect that 
the Veteran arrived by car, accompanied by his family, on 
December 4, 2004 with a chief complaint of no bowel 
movement.  The triage priority was urgent, and the Veteran 
was triaged to the emergency department.  A history and 
physical on admission reflects that the Veteran had been 
discharged from the Oklahoma City VAMC four days earlier, 
where he had been admitted for a prolonged time.  The 
physician noted that he apparently suffered from chronic 
nephrolithiasis and secondary infections, and that he had a 
stone burden such that he required nephrectomy of the right 
kidney, which was performed in November 2004.  He noted that 
the postoperative course was complicated by "walled off 
infections."  The Veteran reported that, since prior to 
discharge from the Oklahoma City VAMC, he had noticed 
himself becoming somewhat icteric and, since, his discharge, 
he had chronic nausea and vomiting, to the point that he was 
unable to maintain any oral intake.  The physician noted 
that the Veteran had hypertension, posttraumatic stress 
disorder (PTSD), and major depressive disorder, was 
considered to be 100 percent disabled from these problems, 
and received all of his healthcare through VA.  The 
impression on admission was jaundice, pancreatitis, 
malnutrition, patient with one remaining kidney, and suspect 
underlying ileus versus partial small bowel obstruction.  

The discharge summary notes that the primary discharge 
diagnosis was chronic pancreatitis.  This discharge summary 
states that the Veteran had been admitted on December 4, 
2004 with a diagnosis of jaundice, pancreatitis, and 
abdominal pain, and that, at the time of admission, he had 
just been discharged following a prolonged and complicated 
hospitalization at the Oklahoma City VA hospital.  The 
Veteran was transferred to the Muskogee VAMC on December 6, 
2004.  

In a document dated in December 2004, an individual, 
apparently from Southcrest Hospital, certified that the 
claim for services provided from December 4 to 6, 2004 met 
all of the conditions for payment by VA for emergency 
medical services under 38 C.F.R. §§ 17.1002 and 17.1003.  In 
documents dated in January and March 2005, an account 
representative from Southcrest Emergency Physicians and an 
individual from Diagnostic Imaging Associates, respectively, 
also certified that the claim for services provided from 
December 4 to 6, 2004 met all of the conditions for payment 
by VA for emergency medical services under 38 C.F.R. 
§§ 17.1002 and 17.1003.  

A May 2005 Unauthorized Claim Reconsideration Worksheet 
reflects that the claim for reimbursement for medical 
expenses incurred for treatment at Southcrest Hospital from 
December 4 to 6, 2004 was originally denied because the 
treatment was non-emergent and VA facilities were available, 
noting that the Veteran should have returned to VA.  The 
clinical review and assessment reflects that a physician 
found that a lay person would have perceived the condition 
as a medical emergency, but the medical condition did not 
prevent the Veteran from traveling to the nearest VA, that 
VA facilities were feasibly available to provide the 
services, and the treatment was not rendered for a service-
connected condition.  The physician commented that the 
Veteran could have gone to VA.  

The Board notes that the VAMC has characterized the issue as 
entitlement to payment of unauthorized medical expenses, as 
reflected in the July 2005 statement of the case.  
Nevertheless, during the February 2010 hearing, the Veteran 
testified that, on December 3, 2004, he was discharged from 
the Oklahoma City VAMC, following a right nephrectomy, to 
his sister's home with a home health nurse provided by VA, 
to provide post-operative services.  He stated that, within 
24 hours of discharge from the VAMC, the home health nurse 
noticed that he was in acute distress and, to the best of 
his knowledge, she contacted VA immediately.  He added that, 
following his treatment at Southcrest Hospital, he was 
transferred to the Muskogee VAMC and then the Oklahoma City 
VAMC.  In light of the Veteran's contention that his home 
health nurse, who he stated was a contract nurse from VA, 
contacted the VAMC prior to his admission to Southcrest 
Hospital, the Board finds that records of VA treatment prior 
to the December 2004 hospital admission, to include any 
records regarding referral or authorization to Southcrest 
Hospital in December 2004, if not contained in any claims 
file obtained on remand, should be associated with the 
record.  In addition, as any records of VA treatment 
following the December 2004 hospitalization at Southcrest 
Hospital, from the Muskogee and Oklahoma City VAMCs are 
potentially pertinent to the appeal and within the control 
of VA, they should be obtained and associated with the 
claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran contends that his treatment at Southcrest 
Hospital from December 4 to 6, 2004 was emergent, and that a 
VA facility was not feasibly available.  In his May 2005 
notice of disagreement, he specifically commented that a 
medical emergency existed, as he had septicemia caused by VA 
treatment and his elevated temperature and septicemia were 
life threatening.  He added that the nearest VA medical 
facility was more than 30 miles away.  In his statement 
submitted in September 2005, the Veteran indicated that his 
treatment at Southcrest Hospital in December 2004 was for a 
service-connected disability.  He added that he was in 
receipt of a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU), and, therefore, was 100 percent service-connected.  
He stated that he had received treatment at the Oklahoma 
City VAMC for a right nephrectomy, a service-connected 
disability, and that, two days after discharge, he became 
septic with septicemia which caused elevated temperatures of 
greater than 105, mental disturbances, and a semicomatose 
state, which, he indicates, was, by definition an emergency.  
He further noted that this occurred during weekend hours, 
when the nearest VA medical facility was more than 50 miles 
away.   

While the Veteran has reported that he is service-connected 
for a right nephrectomy, and in receipt of a TDIU, the 
record currently before the Board does not clearly indicate 
whether or not the Veteran is in receipt of a TDIU, or is 
service-connected for a right nephrectomy (although 
documents apparently printed by the VAMC in conjunction with 
the claim on appeal appear to indicate that he is 
unemployable and has been in receipt of a permanent and 
total rating since November 3, 2004, and the July 2005 
statement of the case indicates that the service-connected 
disabilities include kidney stones).  Clarification of the 
Veteran's service-connected disabilities, and whether or not 
he is in receipt of a TDIU, is necessary to adjudicate the 
claim on appeal.  See 38 U.S.C.A. § 1728.  

Further, while the May 2005 Unauthorized Claim 
Reconsideration Worksheet includes a medical opinion that a 
lay person would have perceived the condition as a medical 
emergency, but the medical condition did not prevent the 
Veteran from traveling to the nearest VA, that VA facilities 
were feasibly available to provide the services, and the 
treatment was not rendered for a service-connected 
condition, the physician did not indicate that the pertinent 
records were reviewed, nor was a rationale for this opinion 
provided.  Significantly, the history and physical on 
admission to Southcrest Hospital states that the Veteran is 
a retired registered nurse.  The Veteran has consistently 
asserted that the medical treatment he received at 
Southcrest Hospital from December 4 to 6, 2004 was for a 
medical emergency and that a VA facility was not feasibly 
available.  

Based on the foregoing, the Board finds that a medical 
opinion, based on review of the record, would be helpful in 
determining whether the December 2004 treatment at 
Southcrest Hospital was rendered in a medical emergency 
(i.e., it was of such nature that delay would have been 
hazardous to life or health, and/or the treatment was for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health).  The physician should also provide an opinion as to 
whether a VA or other Federal facility/provider was feasibly 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Whether there existed a "medical emergency" is a medical 
question best answered by a physician.  See Cotton v. Brown, 
7 Vet. App. 325, 327 (1995).  Hence, the VAMC should furnish 
the combined health record and any available claims file to 
an appropriate physician to obtain an opinion addressing the 
questions set forth above.   

Finally, the Board further notes that, while the VAMC sent 
the Veteran a July 2005 letter which advised him, generally, 
of the Veterans Claims Assistance Act of 2000 (VCAA)  this 
letter did not inform him of the information and evidence 
necessary to substantiate his claim for payment or 
reimbursement of medical expenses.  On remand, the VAMC 
should provide him with such notice in regard to this claim.   

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should attempt to obtain 
the Veteran's claims file, and associate 
it with the CHR file.  All efforts 
should be documented, and such 
documentation should be associated with 
the CHR file.  If no claims file is 
available, a negative reply should be 
made part of the CHR file.

2.  The VAMC should ensure that the 
Veteran's dates of service are verified, 
and that documentation of such 
verification is associated with the 
record.  

3.  The VAMC should verify that a VA 
Form 21-22 in favor of Disabled American 
Veterans is associated with the claims 
file.  If no claims file is available, 
or there is no VA Form 21-22 associated 
with any existing claims file, the VAMC 
should clarify, in writing, the 
Veteran's intentions regarding his 
representation in this appeal, and 
appropriate documentation concerning 
such representation should be associated 
with the record.

4.  The VAMC should clarify whether the 
Veteran is currently service-connected 
for any disabilities and/or is in 
receipt of a TDIU.  The VAMC should note 
the effective date of each grant of 
service connection and/or entitlement to 
a TDIU.  
  
5.  The VAMC should send the Veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) advising him of 
the information and evidence necessary 
to substantiate the claim for 
reimbursement on appeal.  

6.  If not already associated with the 
claims file, the VAMC should take all 
necessary steps to associate with the 
CHR records of VA treatment from the 
Muskogee and Oklahoma City VAMCs 
pertinent to the claim on appeal, to 
include any records regarding referral 
or authorization to Southcrest Hospital 
in December 2004, records of the 
Veteran's November and December 2004 
hospitalization at the Muskogee VAMC, 
and his December 2004 treatment at the 
Muskogee and Oklahoma VAMCs, following 
discharge from Southcrest Hospital on 
December 6, 2004.  All attempts to 
procure these records should be 
documented in the file.  If the VAMC 
cannot obtain these records, a notation 
to that effect should be inserted in the 
file.  

7.  After all available records and/or 
responses from each contacted entity are 
associated with the record, the VAMC 
should forward the CHR and any claims 
file(s) to an appropriate physician to 
obtain an opinion regarding whether the 
treatment provided at Southcrest 
Hospital from December 4, 2004 to 
December 6, 2004 was rendered in a 
medical emergency.  The physician should 
specifically opine as to whether the 
Veteran's condition was of such nature 
that delay would have been hazardous to 
life or health, and should opine as to 
whether the treatment was for a 
condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been 
hazardous to life or health.  The 
physician should also provide an opinion 
as to whether a VA or other Federal 
facility/provider was feasibly available 
at the time of his admission to 
Southcrest Hospital on December 4, 2004, 
and indicate whether treatment at 
Southcrest Hospital, from December 4 to 
6, 2004 was rendered for one of his 
service-connected disabilities or a 
condition associated with and 
aggravating one of his service-connected 
disabilities.   

Prior to the examination, the CHR, any 
claims file(s), and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
physician should set forth a complete 
rationale for any conclusions reached.  

8.  After ensuring that the development 
is complete, re-adjudicate the claim.  
If not fully granted, issue a 
supplemental statement of the case 
before returning the claim to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



